Per Curiam.
When the proceeds of the settlement were paid over to defendant, as attorney for Charles Pugh, the equitable title of the city of New York for the amount of its claim ripened into a legal title and defendant, having full knowledge of the city’s interest, was obligated to pay to the plaintiff the sum to which the city was entitled.
The amount of the judgment also appears to be sustained by the proof. The arguments advanced by defendant to the effect that Pugh was not liable to the city for surgical fees are similar to those considered in Matter of Kocko v. Harris Coal Co., Inc. (262 N. Y. 535). In that case the Court of Appeals held that such charges were proper.
The determination of the Appellate Term should be affirmed, with costs.
Martin, P. J., O’Malley, Townley and Cohn, JJ., concur; Callahan, J., dissents, with memorandum.